UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2012 Date of Reporting Period: 12/31/2011 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF December 31, 2011 VALUE COMMON STOCKS 85.90% Consumer Discretionary - Durables & Apparel 6.41% 125,000 CSS Industries, Inc. $ 205,000 Leggett & Platt, Incorporated 4,723,200 135,000 Mattel, Inc. 3,747,600 - 10,960,800 Consumer Discretionary - Media 0.38% 20,000 Meredith Corporation 653,000 Consumer Discretionary - Services 2.00% 75,000 Darden Restaurants, Inc. 3,418,500 Consumer Staples - Food & Staples Retailing 2.22% 115,000 Walgreen Co. 3,801,900 Consumer Staples - Food, Beverage & Tobacco 6.28% 135,000 Altria Group, Inc. 4,002,750 67,000 Philip Morris International Inc. 5,258,160 172,115 Rocky Mountain Chocolate Factory, Inc. 1,469,862 10,730,772 Energy 8.52% 180,000 Dorchester Minerals, L.P. 4,078,800 170,000 Inergy, L.P. 4,151,400 240,000 PAA Natural Gas Storage, L.P. 4,500,000 25,000 Plains All American Pipeline, L.P. 1,836,250 14,566,450 Financials - Diversified 5.21% 280,000 Federated Investors, Inc. - Class B 4,242,000 113,800 W.P. Carey & Co. LLC 4,658,972 8,900,972 Financials - Insurance 5.29% 96,528 Mercury General Corporation 4,403,607 500,000 Old Republic International Corporation 4,635,000 9,038,607 Financials - Real Estate 8.36% 390,000 Cohen & Steers Quality Income Realty Fund, Inc. 3,303,300 60,000 Digital Realty Trust, Inc. 4,000,200 320,000 Monmouth Real Estate Investment Corporation - Class A 2,928,000 210,000 Sabra Health Care REIT, Inc. 2,538,900 160,000 Summit Hotel Properties, Inc. 1,510,400 14,280,800 Health Care - Equipment & Services 3.31% 75,000 Assisted Living Concepts, Inc. - Class A 1,116,750 130,000 Meridian Bioscience, Inc. 2,449,200 50,000 National HealthCare Corporation 2,095,000 5,660,950 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 6.39% 53,000 Abbott Laboratories 2,980,190 65,000 Novartis AG 3,716,050 195,000 Pfizer Inc. 4,219,800 10,916,040 Industrials - Capital Goods 5.97% 206,100 Douglas Dynamics, Inc. 3,013,182 36,300 National Presto Industries, Inc. 3,397,680 75,000 Snap-on Incorporated 3,796,500 10,207,362 Industrials - Commercial & Professional Services 4.46% 196,770 Healthcare Services Group, Inc. 3,480,861 150,000 Republic Services, Inc. 4,132,500 7,613,361 Industrials - Transportation 2.49% 80,000 Ryder System, Inc. 4,251,200 Page 1 Information Technology - Hardware & Equipment 2.03% 175,000 Molex Incorporated - Class A $ Information Technology - Semiconductors & Semiconductor Equipment 2.79% 130,000 Microchip Technology Incorporated 4,761,900 Information Technology - Software & Services 3.09% 48,066 Computer Services, Inc. 1,369,881 130,000 Paychex, Inc. 3,914,300 5,284,181 Materials 3.81% 57,300 Greif, Inc. - Class B 2,581,365 160,000 RPM International, Inc. 3,928,000 6,509,365 Telecommunication Services 4.29% 140,000 AT&T Inc. 4,233,600 600,000 Frontier Communications Corporation 3,090,000 7,323,600 Utilities 2.60% 82,000 Integrys Energy Group, Inc. 4,442,760 TOTAL COMMON STOCKS (cost $136,752,156) 146,784,020 PREFERRED STOCKS 1.45% Financials - Banks 0.59% 40,000 ASBC Capital I Trust Preferred 7.625%, 06/15/32, Callable, Cumulative 1,013,600 Financials - Real Estate 0.86% 57,800 BioMed Realty Trust, Inc. 7.375% Series A Cumulative Redeemable 1,469,854 TOTAL PREFERRED STOCKS (cost $2,421,043) 2,483,454 CONVERTIBLE PREFERRED STOCKS 1.91% Financials - Diversified 1.46% 3,194 Bank of America Corporation 7.25% Non-Cumulative Convertible Preferred Stock Series L 2,503,298 Health Care - Equipment & Services 0.45% 56,100 National HealthCare Corporation Series A 771,375 TOTAL CONVERTIBLE PREFERRED STOCKS (cost $3,803,286) 3,274,673 SHORT-TERM INVESTMENTS 8.04% Commercial Paper - 7.17% $ Marriott International, Inc. 01/03/12, 0.50% 750,000 1,500,000 Verizon Communications Inc. 01/03/12, 0.24% 1,500,000 1,000,000 Citigroup Funding Inc. 01/04/12, 0.27% 999,992 1,000,000 Verizon Communications Inc. 01/04/12, 0.37% 999,990 1,000,000 Bacardi U.S.A., Inc. 01/05/12, 0.45% 999,975 425,000 Marriott International, Inc. 01/05/12, 0.50% 424,988 1,325,000 Aetna Inc. 01/06/12, 0.38% 1,324,958 1,500,000 Hitachi America Capital Ltd. 01/09/12, 0.50% 1,499,875 1,300,000 Covidien International Finance S.A. 01/10/12, 0.21% 1,299,947 950,000 Devon Energy Corporation 01/12/12, 0.33% 949,922 500,000 VW Credit, Inc. 01/23/12, 0.40% 499,889 1,000,000 Hitachi Capital America Corp. 01/30/12, 0.45% 999,662 12,249,198 Variable Rate Security - 0.87% 1,485,035 American Family Financial Services, Inc.(1) 01/03/2012, 0.10% 1,485,035 TOTAL SHORT-TERM INVESTMENTS (cost $13,734,233) 13,734,233 TOTAL INVESTMENTS (cost $156,710,718) - 97.30% 166,276,380 ASSETS, NET OF OTHER LIABILITIES - 2.70% 4,607,962 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $170,884,342 % OF NET ASSETS Page 2 (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of December 31, 2011, investment cost for federal tax purposes was $157,040,323 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (10,002,981 ) Net unrealized appreciation $ 9,236,057 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2011 in valuing the Fund’s investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Preferred Stocks(1) 2,483,454 Convertible Preferred Stocks(1) 771,375 Level 2 - Convertible Preferred Stocks(1) 2,503,298 Commercial Paper 12,249,198 Variable Rate Security 1,485,035 Level 3 - None - - Total $166,276,380 (1) See Schedule above for further detail by industry. Page 3 Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/07/2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 02/07/2012 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 02/07/2012
